Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Reasons for Allowance
Applicant's arguments filed 12/09/2021 have been fully considered.

35 U.S.C. 112(b)
The rejection of claim 11 under 112(b) is withdrawn. The remarks directed towards “non-sequence-related molecular barcode” and “genomic structure” (pages 4-5) are found persuasive as the applicant has indicated that “genomic structure” is not used to refer to a DNA sequence but to the three dimensional structure of the genome, and the applicant has indicated that “non-sequence-related molecular barcode” would not have been used to refer to a nucleic acid sequence.

35 U.S.C. 103
	The rejections of claims 1-11 under 35 U.S.C 103 are withdrawn. The remarks state that Burkhardt implies the reactivity of both pyridine borane and pic borane are similar if not equivalent, (pages 6-7, bridging para). The examiner concurs with this statement, as the prior action indicated it would be simple substitution to replace 2-picoline borane with pyridine borane (page 6, last para).


The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 12/09/2021 is sufficient to overcome the rejection of claims 1-11. The declaration demonstrated an unexpected, statistically significant improvement in conversion efficiency when using pyridine borane compared to picoline borane (Appendix A, Fig. 3; page 3, section 10). The teachings of the closest prior art are set forth in section 6 of the prior action dated 06/09/2021.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Claims 1-11 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634